        Case 4:20-cv-00062-BMM Document 13 Filed 09/02/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 STEVE BULLOCK, in his official                 Case No.: 20-cv-00062
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                                    Plaintiffs,
                       vs.                       ACKNOWLEDGEMENT AND
                                                ACCEPTANCE OF ADMISSION
 BUREAU OF LAND                                       PRO HAC VICE OF
 MANAGEMENT; WILLIAM                                    DEEPAK GUPTA
 PENDLEY, in his official capacity as the
 person exercising the authority of the
 Director of the Bureau of Land
 Management; UNITED STATES
 DEPARTMENT OF THE
 INTERIOR; DAVID BERNHARDT,
 in his official capacity as Secretary of the
 Department of the Interior,

                               Defendants.

      I, Deepak Gupta, respectfully submit this Acknowledgement and Acceptance

of Admission pro hac vice under the terms set forth in Local Rule 83.1(d) and the

Court’s Order dated August 18, 2020 (Dkt. 8). Of the attorneys admitted pro hac vice

in the Court’s Order, only I will act as co-lead counsel.

Dated: September 2, 2020                Respectfully submitted,

                                        /s/ Deepak Gupta
                                        DEEPAK GUPTA
                                        GUPTA WESSLER PLLC
                                        1900 L Street, NW, Suite 312
                                        Washington, DC 20036

                                          1
Case 4:20-cv-00062-BMM Document 13 Filed 09/02/20 Page 2 of 2



                           Phone: (202) 888-1741
                           Fax: (202) 888-7792
                           deepak@guptawessler.com

                           Attorney for Plaintiffs Stephen C. Bullock and
                           Montana Department of Natural Resources and
                           Conservation




                             2
